Exhibit 10.16

Current Compensation Arrangements for Directors of First PacTrust Bancorp, Inc.
(the “Company”)

On October 24, 2011, the Company’s Board of Directors changed the compensation
program for the Company’s directors, as follows:

- for service as a Company Board member, compensation of $120,000, payable in
cash or, at the director’s election, in the form of stock options granted under
the Company’s 2011 Omnibus Incentive Plan (the “Omnibus Plan”);

- for the Chairman of the Company’s Board (Timothy R. Chrisman effective
October 24, 2011) , additional compensation of $60,000, payable in cash or, at
the Chairman’s election, in the form of stock options granted under the Omnibus
Plan;

- for each member of the Strategic Planning Committee of the Company’s Board,
additional compensation of $60,000 ($90,000 for the Chairman of the Strategic
Planning Committee), payable in cash or, at the committee member’s election, in
the form of stock options granted under the Omnibus Plan; and

- for each member of the Audit Committee of the Company’s Board, additional
compensation of $30,000 ($45,000 for the Chairman of the Audit Committee),
payable in cash or, at the committee member’s election, in the form of stock
options granted under the Omnibus Plan.

The changes described above are effective retroactive to May 26, 2011. If the
compensation that has been paid to any Company director since that date is less
than the director would have received under the revised compensation program
described above, the Board’s Compensation Committee will cause any catch-up
payments/awards to be made to the director to the extent deemed appropriate by
the Compensation Committee. Company Directors Gregory A. Mitchell (who is the
Company’s President and Chief Executive Officer) and Chad Brownstein (who is
affiliated with TCW Shared Opportunity Fund V, L.P., a significant investor in
the Company) do not receive any compensation from the Company for their Board
service. The current members of the Strategic Planning Committee of the
Company’s Board are Steven Sugarman (Chairman), Mr. Brownstein, Mr. Chrisman,
Mr. Mitchell and Jeffrey T. Seabold. The current members of the Audit Committee
of the Company’s Board are Mr. Majors (Chairman), Mr. Chrisman, Jeff Karish and
Mr. Seabold.

The compensation payable to directors of Pacific Trust Bank, a wholly owned
subsidiary of the Company (the “Bank”), also was changed on October 24, 2011,
effective retroactive to May 26, 2011, as follows:

- for service as a Bank Board member, compensation of $40,000, payable in cash
or, at the director’s election, in the form of stock options granted under the
Omnibus Plan;

- for the Chairman of the Bank’s Board, additional compensation of $20,000,
payable in cash or, at the Chairman’s election, in the form of stock options
granted under the Omnibus Plan; and

- for each member of the Audit Committee of the Bank’s Board, additional
compensation of $6,000, payable in cash or, at the committee member’s election,
in the form of stock options granted under the Omnibus Plan.

The directors of the Company who also serve as directors of the Bank are
Mr. Majors (Chairman of the Bank’s Board and Chairman of the Audit Committee of
the Bank’s Board), Mr. Mitchell and Mr. Sugarman. Mr. Mitchell does not receive
any compensation for his service as a director of the Bank.